



ELEVATE CREDIT, INC.
2016 OMNIBUS INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
Grantee’s Name and Address:        
        
        
You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Elevate Credit, Inc. 2016 Omnibus Incentive Plan,
as amended from time to time (the “Plan”), and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.
Award Number             ____________________________________        
Date of Award             ____________________________________        
Vesting Commencement Date     ____________________________________        
Total Number of Restricted Stock     ____________________________________
Units Awarded (the “Units”)         ____________________________________        
Vesting Schedule:
[Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):
[]
In the event of the Grantee’s change in status from Employee to Consultant or
Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with Section
409A of the Code.
During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months.
Vesting of the Units shall resume upon the Grantee’s termination of the leave of
absence and return to service to the Company or a Related Entity; provided,
however, that if the leave of absence exceeds six (6) months, and a return to
service upon expiration of such leave is not guaranteed by statute or contract,
then (a) the Grantee’s Continuous Service shall be deemed to terminate on the
first date following such six-month period and (b) the Grantee will forfeit the
Units that are unvested on the date of the Grantee’s termination of Continuous
Service. An authorized leave of absence shall include sick leave, military
leave, or other bona fide leave of absence (such as temporary employment by the
government). Notwithstanding the foregoing, with respect to a leave of absence
due to any medically determinable physical or mental impairment of the Grantee
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, where such impairment causes
the Grantee to be unable to perform the duties of the Grantee’s position of
employment or substantially similar position of employment, a twenty-nine (29)
month period of absence shall be substituted for such six (6) month period
above. The Vesting Schedule of the Units shall be extended by the length of the
suspension.





--------------------------------------------------------------------------------





In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Units
shall continue to vest in accordance with the Vesting Schedule set forth above.
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability. In the event the
Grantee’s Continuous Service is terminated for any reason, including death or
Disability, any unvested Units held by the Grantee immediately following such
termination of Continuous Service shall be forfeited and deemed reconveyed to
the Company and the Company shall thereafter be the legal and beneficial owner
of the unvested Units and shall have all rights and interest in or related
thereto without further action by the Grantee.
The Award shall be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction or Change in Control.]
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
ELEVATE CREDIT, INC.
a Delaware corporation
By: ___________________________    
Title: ___________________________
Date: ___________________________    
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, OR THE PLAN SHALL CONFER UPON
THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.





--------------------------------------------------------------------------------





Grantee Acknowledges and Agrees:
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code. The
Grantee hereby agrees that all questions of interpretation and administration
relating to this Notice, the Plan and the Agreement shall be resolved by the
Administrator in accordance with Section 8 of the Agreement. The Grantee further
agrees to the venue selection [and waiver of a jury trial] in accordance with
Section 10 of the Agreement. The Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Shares. The Grantee further acknowledges and agrees that, prior
to the sale of any Shares acquired under the Award, it is the Grantee’s
responsibility to determine whether or not the sale of the Shares will subject
the Grantee to liability under insider trading rules or other applicable federal
securities laws.
The Company may, in its sole discretion, decide to deliver this Notice, the
Agreement, the Plan and the Plan prospectus (collectively, the “Plan Documents”)
to the Grantee by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby agrees to
Company’s provision to the Grantee of these documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
The Grantee acknowledges that the Grantee has access to the Company’s intranet
and has either received electronic or paper copies of the Plan Documents.


Date: ___________________________            
____________________________________
Grantee’s Signature
    
____________________________________
Grantee’s Printed Name


____________________________________
Address
    
____________________________________
City, State & Zip







--------------------------------------------------------------------------------





Award Number: __________________
ELEVATE CREDIT, INC.
2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
1.Issuance of Units. Elevate Credit, Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Elevate Credit, Inc. 2016 Omnibus Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.
2.Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.
3.Conversion of Units and Issuance of Shares.
(a)General. Subject to Sections 3(b) and 3(c), one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Grantee after satisfaction
of any required tax or other withholding obligations. Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share. Notwithstanding the foregoing, the relevant
number of Shares shall be issued no later than sixty (60) days following
vesting. [The Company may however, in its sole discretion, make a cash payment
in lieu of the issuance of the Shares in an amount equal to the value of one
share of Common Stock multiplied by the number of Units subject to the Award.]
(b)Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, may be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
(c)Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s termination of Continuous Service will be
issuable on the first business day following the expiration of such six (6)
month period.
4.Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.
5.Taxes.
(a)Tax Liability. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the





--------------------------------------------------------------------------------





Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents. The Company and its
Related Entities do not commit and are under no obligation to structure the
Award to reduce or eliminate the Grantee’s tax liability.
(b)Payment of Withholding Taxes. Prior to any event in connection with the Award
(e.g., vesting) that the Company determines may result in any tax withholding
obligation, whether United States federal, state, local or non-U.S., including
any social insurance, employment tax, payment on account or other tax-related
obligation (the “Tax Withholding Obligation”), the Grantee must arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company.
(i)[By Share Withholding. If permissible under Applicable Law, the Grantee
authorizes the Company to, upon the exercise of its sole discretion, withhold
from those Shares otherwise issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.
(ii)By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to, upon the exercise of Company’s
sole discretion, sell on the Grantee’s behalf a whole number of Shares from
those Shares issuable to the Grantee as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee. The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the sale
of Shares described above.
(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of business days as determined by the
Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.]
Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity. Furthermore, in the event of any determination
that the Company and/or a Related Entity has failed to withhold a sum sufficient
to pay all withholding taxes due in connection with the Award, the Grantee
agrees to pay the Company and/or the





--------------------------------------------------------------------------------





Related Entity the amount of such deficiency in cash within five (5) days after
receiving a written demand from the Company and/or the Related Entity to do so,
whether or not the Grantee is an employee of the Company and/or the Related
Entity at that time.
6.Lock-Up Agreement.
(a)Agreement. The Grantee, if requested by the Company and the lead underwriter
of any public offering of the Common Stock (the “Lead Underwriter”), hereby
irrevocably agrees not to sell, contract to sell, grant any option to purchase,
transfer the economic risk of ownership in, make any short sale of, pledge or
otherwise transfer or dispose of any interest in any Common Stock or any
securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or such shorter or
longer period of time as the Lead Underwriter shall specify. The Grantee further
agrees to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to such Common Stock subject to the lock-up period
until the end of such period. The Company and the Grantee acknowledge that each
Lead Underwriter of a public offering of the Company’s stock, during the period
of such offering and for the lock-up period thereafter, is an intended
beneficiary of this Section 6.
(b)No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 6(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 6 may not be amended or waived except with the
consent of the Lead Underwriter.
7.Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of [] without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of [] to the rights and duties of the parties. Should any provision of the
Notice or this Agreement be determined to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
8.Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
9.Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.
10.Venue [and Waiver of Jury Trial]. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought in the United States District Court for [] (or should such
court lack jurisdiction to hear such action, suit or proceeding, in a [] state
court in []) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. [THE PARTIES ALSO EXPRESSLY





--------------------------------------------------------------------------------





WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION
OR PROCEEDING.] If any one or more provisions of this Section 10 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
11.Mutual Non-disparagement. The parties agree that neither party will disparage
or make negative statements or any unfavorable comments (or induce or encourage
others to disparage or make negative statements or unfavorable comments) about
the other party, including, without limitation, disparaging the other party in
connection with disclosing the facts or circumstances surrounding the
termination of the Grantee’s Continuous Service or any aspect of the other
party’s business or personal dealings or reputation in any manner. For purposes
of this Agreement, the term “disparage” means any comments or statements that
would adversely affect in any manner: (i) the conduct of the business of the
Company or any Related Entity; or (ii) the business, personal, or professional
reputation or relationships of the Company, any Related Entity or the Grantee.
12.Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party.
13.Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by Applicable Law.
14.    Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of awards, even if
awards have been awarded repeatedly in the past;
(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)the Grantee’s participation in the Plan is voluntary;
(e)the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
(f)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Related Entity;
(g)in the event that the Grantee is not an Employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(i)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from termination
of the Grantee’s Continuous Service by the Company or





--------------------------------------------------------------------------------





any Related Entity (for any reason whatsoever and whether or not in breach of
local labor laws) and in consideration of the grant of the Award, the Grantee
irrevocably releases the Company and any Related Entity from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing the Notice, the
Grantee shall be deemed irrevocably to have waived his or her right to pursue or
seek remedy for any such claim or entitlement;
(j)in the event of termination of the Grantee’s Continuous Service (whether or
not in breach of local labor laws), the Grantee’s right to receive Awards under
the Plan and to vest in such Awards, if any, will (except as otherwise provided
in the Notice or herein) terminate effective as of the date that the Grantee is
no longer providing services and will not be extended by any notice period
mandated under local law (e.g., providing services would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of termination of the Grantee’s Continuous Service (whether or not in
breach of local labor laws), the Administrator shall have the exclusive
discretion to determine when the Grantee is no longer providing services for
purposes of this Award;
(k)the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(l)the Grantee is hereby advised to consult with the Grantee’s own personal tax,
legal and financial advisers regarding the Grantee’s participation in the Plan
before taking any action related to the Plan.
15.    Data Privacy.
(a)The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Related Entity for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.
(b)The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
(c)The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.





--------------------------------------------------------------------------------





16.Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable. In addition, the
Company makes no representation that the Award will comply with Section 409A of
the Code and makes no undertaking to prevent Section 409A of the Code from
applying to the Award or to mitigate its effects on any deferrals or payments
made in respect of the Units. The Grantee is encouraged to consult a tax adviser
regarding the potential impact of Section 409A of the Code.


END OF AGREEMENT









